COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case names:    Gareld Duane Rollins Junior v. Southern Baptist Convention;
                         Gareld Duane Rollins Junior v. Second Baptist Church of Houston; and
                         Gareld Duane Rollins Junior v. H. Paul Pressler III, et al.

Appellate case numbers: 01-19-00149-CV; 01-19-00347-CV; 01-19-00460-CV

Trial court case numbers: 2017-69277A; 2017-69277B; 2017-69277C

Trial court:             127th District Court of Harris County

       Appellant’s motions to consolidate these appeals are denied. Appellant’s motions to stay
the appeals pending resolution of the consolidation motions are dismissed as moot.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_____
                               Acting individually


Date: ___September 10, 2019___